Citation Nr: 0719041	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-03 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether $2700.00 the veteran receives annually is recurring 
income for pension purposes beginning February 1, 1999, and 
whether VA correctly terminated pension payments.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This appeal is from an August 2004 decision of the Department 
of Veterans Affairs (VA) Milwaukee, Wisconsin, VA Pension 
Center.  The Jackson, Mississippi, Regional Office (RO) has 
original jurisdiction of the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In perfecting this appeal, the appellant filed a VA form 9 in 
January 2005.  He indicated he wants for a hearing before a 
Veteran Law Judge of the Board of Veterans' Appeals (Board) 
at a local VA office.  The appellant has a right to such a 
hearing.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700 (2006).

Incidentally, he wrote in February 2004 that he wanted a 
hearing about VA's intent to cut his pension.  In February 
2005, he again wrote that he wants a hearing about VA's 
intent to cut his pension.  In December 2005, the Milwaukee 
VA Pension Center wrote to the veteran inquiring whether he 
still wanted a hearing.  The veteran did not respond, and the 
Pension Center did not schedule the hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

Schedule the appellant for a hearing 
before a Veterans Law Judge at the 
Regional Office, to be scheduled in 
accordance with applicable law.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to afford due process.  No inference should be 
drawn regarding the final disposition of the claim because of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

